Citation Nr: 0713116	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss.  

2.  Entitlement to a disability evaluation greater than 20 
percent for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from April 1953 to November 
1957 and from August 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

After the RO issued a December 2005 supplemental statement of 
the case (SSOC), the veteran submitted additional evidence 
regarding treatment of his service-connected lumbar 
disability.  VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a SSOC 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2006).  The 
appellant provided a waiver of review by the agency of 
original jurisdiction in March 2006.  


FINDINGS OF FACT

1.  The veteran has Level I hearing loss in his right ear and 
Level III hearing loss in his left ear.  

2.  Prior to April 1, 2003, the veteran's forward flexion is 
not limited to 30 degrees or less, nor did he have favorable 
ankylosis of the thoracolumbar spine, and there was no 
listing of the spine to opposite side, marked limitation of 
forward bending in standing position, or loss of lateral 
motion. 

3.  From April 1, 2003, through February 8, 2004, the veteran 
had narrowing or irregularity of joint spaces of the lumbar 
spine, and bilateral neurogenic claudication of the lower 
extremities.

4.  From February 9, 2004, when the veteran underwent 
decompression laminectomy, to May 31, 2005, the severity of 
the symptom of the veteran's lumbar disability was decreased, 
and the veteran did not have limitation of motion to less 
than 60 degrees of forward flexion, incapacitating episodes, 
or separately-compensable neurologic symptoms.  

5.  From June 1, 2005, the medical evidence establishes that 
veteran has experienced moderate, but not moderately severe, 
incomplete paralysis of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86 
Diagnostic Code 6100 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
were not met prior to April 1, 2003, but the criteria for an 
increased evaluation to 40 percent were met from April 1, 
2003 through February 8, 2004, and the criteria for a 40 
percent evaluation are met from June 1, 2005, but not from 
May 1, 2004 through May 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243, 4.124a, 
Diagnostic Codes 7115, 8520 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, n.2 (as in effect from September 23, 
2002 through September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5295 (as in effect prior to September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

1.  Claim for increased (compensable) evaluation for hearing 
loss disability

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).  

The veteran underwent VA audiological evaluations in October 
2003 and in February 2005.  The results of the February 2005 
VA examination are more favorable to the veteran than the 
prior examination.  In February 2005, pure tone thresholds, 
in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT

45
45
65
70
LEFT

40
50
75
85

The average puretone threshold was 56 in the right ear and 62 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 88 
percent in the left ear.  

In this case, applying the results of February 2005 VA 
examination to Table VI of the VA regulations, yields a 
numerical values of level I in the right ear and of level III 
in the left ear.  The October 2003 results, which disclose 
average puretone thresholds of 49 in the right ear and 58 in 
the left ear and speech recognition ability of 92 percent in 
the right ear and 84 percent in the left ear, also result in 
numerical values of level I in the right ear and level III in 
the left ear.

Applying these values to Table VII, 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100, the Board must find that the 
veteran's bilateral hearing loss is noncompensable, as a 
noncompensable evaluation is provided where the hearing in 
the better ear is numerically classified as I and the poorer 
hearing in the other ear is classified as level III.  As 
noted above, the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule, as has been done in this case, to the 
numeric designations assigned after an audiometric evaluation 
was rendered, as has also been done in this case, leading to 
the noncompensable evaluation, but not more.  

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating, since hearing aids have 
been provided.  However, as previously stated, the assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Although the veteran wears hearing aids, 
this does not change the rating which may be assigned based 
on the Tables for rating hearing disability.  38 C.F.R. 
§§ 4.85(a), 4.86.  The application of the rating schedule to 
the test results clearly demonstrates that a noncompensable 
rating is warranted for bilateral hearing loss. 

The preponderance of the evidence is against a compensable 
evaluation.  The appeal is denied.  

2.  Claim for evaluation in excess of 20 percent for lumbar 
spine disability

Laws and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran asserts that he is entitled to a higher rating 
for his service-connected lumbar spine, currently evaluated 
as 20 percent disabling under DC 5295, lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2003).  

The veteran's 20 percent rating was granted in July 1977.  
The 20 percent rating has been continued since that date.  As 
such, the rating is protected by regulation because it has 
been in effect for over 20 years.  38 C.F.R. § 3.951(b) 
(2006).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Shortly before the veteran submitted his October 2002 appeal, 
the criteria used to evaluate degenerative disc disease, 38 
C.F.R. § 4.71a, Diagnostic Code 5293, the regulation 
governing evaluation of disc disease, was revised, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The criteria governing lumbar strain, at DC 5295, 
were not revised at that time.  

The criteria governing evaluation of the spine generally, 
including the criteria for evaluating lumbar strain, were 
revised, effective September 26, 2003.  DC 5295 was 
renumbered and revised at 38 C.F.R. § 4.71a, Diagnostic Code 
5237; DC 5293 was renumbered as DC 5243.  See 68 Fed. Reg. 
51,454-51,456 (August 27, 2003).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine.  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Because the amendments discussed above 
have a specified effective date without provision for 
retroactive application, they may not be applied prior to the 
effective date.  As of that effective date, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.  

The RO addressed the previous and amended criteria in the 
September 2004 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating criteria, the RO 
assigned the veteran's lumbar spine disability a 20 percent 
rating under DC 5295.  38 U.S.C.A. § 4.71a (2003).  A 20 
percent rating is assigned when there is muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  The next highest rating 
is 40 percent, which is assigned when the disability is 
severe, with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with normal mobility on 
forced motion.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Under the amended version of the rating criteria, the 
veteran's lumbar spine disability would be rated under DC 
5237, lumbosacral strain, or 5238, spinal stenosis.  
38 C.F.R. § 4.71a (2006).  Both DCs use the General Rating 
Formula for Diseases and Injuries of the Spine which 
provides, in pertinent part, for a 20 percent evaluation when 
the forward flexion of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. Part 4, § 4.71a, DC 5293 (effective on 
and after September 23, 2002).

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  DC 5293, n.1.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Facts and analysis

The veteran underwent a VA spine examination in December 
2002.  At that time, the veteran had range of motion of the 
lumbar spine to 80 degrees.  Straight leg raising was 
negative.  The veteran provided a history of discomfort in 
the left leg which was suggestive of nerve root compression, 
but there were no findings of neurologic deficits on 
objective examination.  Thus, the veteran's disability during 
this period does not meet the criteria for the 20 percent 
evaluation under the amended criteria because his forward 
flexion exceeds 60 degrees and his combined range of motion 
exceeds 120 degrees.  Additionally there is no evidence of 
muscle spasm or guarding.  However, as discussed above, the 
veteran's 20 percent evaluation is protected.  

VA outpatient treatment records dated in April 2003 disclose 
that the veteran voiced new complaints of neuropathic pain.  
Magnetic resonance imaging conducted in April 2003 discloses 
degenerative disc disease involving several lumbar disc 
spaces.  Moderate spinal stenosis was noted.  As there is no 
medical opinion to the contrary, the Board assumes that the 
changed diagnosis from lumbar strain to degenerative disc 
disease is related to the veteran's service-connected lumbar 
disability.  

In June 2003, the veteran, who was using narcotic medication 
(Tylenol #3 with codeine) for back pain, also began using 
Gabapentin for neurological pain.  The veteran began 
reporting high levels of pain (9 on scale from 1 to 10), 
difficulty walking, and dizziness as a side effect of the 
narcotic medications.  The veteran began using a TENS unit 
for control of pain.  Nevertheless, neurogenic claudication 
was diagnosed.  As claudication which is present on walking 
more than 100 yards may be evaluated as 20 percent disabling 
when diminished peripheral pulses are present, under 
38 C.F.R. § 4.104, DC 7115, the Board finds that, by analogy, 
the veteran's bilateral neurogenic claudication, together 
with his other symptoms of degenerative disc disease, would 
warrant a 40 percent evaluation if separately evaluated as 
provided in the General Rating Formula for Disease and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  Since the date in 
April 2003 when the veteran first began complaining of the 
increased symptomatolgy is not known, resolving reasonable 
doubt in the veteran's favor, the Board will assign a date of 
April 1, 2003 for the increased evaluation to 40 percent for 
lumbar disability.

In February 2004, the veteran underwent laminectomy for 
decompression.  A temporary total (100 percent) evaluation 
was assigned from February 2, 2004 through April 30, 2004, 
and a 20 percent evaluation was assigned thereafter.  The 
private and VA treatment records reflect that the severity of 
the veteran's symptoms, including radicular symptoms, was 
decreased following his surgery.  

On VA examination conducted in February 2005, radiologic 
examination disclosed a diagnosis of spinal stenosis at L4-5 
with multilevel degenerative disc disease and facet 
arthritis, marked L4-5 intervertebral disc space collapse, 
and moderate lumbar spinal stenosis at the L4-5 level, status 
post decompressive laminectomy at L4-5 and L3-4 in February 
2004.  The veteran complained of persistent low back pain 
without definite neural radiculopathy.  

Upon examination, the veteran's straight leg raise was 90 
degrees.  He was ambulatory with an antalgic gait.  The 
incision area from his laminectomy was tender.  His left and 
right lumbar spine rotation was 20 degrees, his right and 
left lateral flexion was 20 degrees.  His forward flexion was 
uncomfortable anteriorly beyond 75 or 80 degrees.  With 
repeated motion, he lacked endurance.  There was no definite 
limitation of range of motion due to lack of endurance or 
use.  Fatigue was present, but the examiner thought the 
veteran's disability was "markedly improved" following his 
surgery in February 2004.  

VA and private clinical records thereafter disclose that the 
veteran had no active radiculopathy.  Considering the amended 
criteria, at his February 2005 VA examination, the veteran's 
forward flexion was between 75 and 80 degrees and there was 
no evidence of record to show that the veteran had favorable 
ankylosis of his entire thoracolumbar spine.  Therefore, his 
lumbar disability does not meet the criteria for a 40 percent 
evaluation under the amended criteria following the February 
2004 surgical treatment.  

However, July 2005 private treatment notes reflect that the 
veteran was complaining of increased pain.  MRI examination 
was conducted again in July 2005.  Scar tissue in the area of 
the decompression laminectomy was identified.  Thereafter, 
the treatment records reflect that the veteran was seen 
frequently, and several therapies were used to try to 
decrease his pain and improve his strength.

According to a January 2006 private medical statement from 
Douglas Savage, M.D., the veteran benefited from improvement 
following the decompression laminectomy until June 2005, when 
he again experienced increased pain and other neurologic 
symptoms.  In January 2006, the physician recommended a 
course of lumbar epidural steroid injections.  Although the 
veteran had a normal gait, he was having pain radiating down 
the posterior aspects of both legs, left greater than right, 
with numbness of the toes of both feet.  He also had giveaway 
weakness of the left anterior tibialis.  The Board finds 
that, from June 1, 2005, the veteran is again entitled to a 
40 percent evaluation, based on separately-rated moderate 
incomplete paralysis of the sciatic nerve in each lower 
extremity.  38 C.F.R. § 4.124a, DC 8520.

However, the veteran is not entitled to an evaluation in 
excess of 40 percent.  He did not manifest objective findings 
of decreased circulation or incomplete paralysis prior to the 
February 2004 surgery.  No recurrence of neurogenic 
claudicating is reported following the surgery.  Although the 
veteran now has moderate incomplete paralysis, with giveaway 
weakness in the lower extremities, he does not manifest foot 
drop or require use of an assistive device, as would be 
consistent with moderately severe incomplete paralysis.  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a 40 evaluation either the previous or 
amended criteria, even when considering pain on motion.  
38 C.F.R. § 4.7.  In conclusion, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 40 percent.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Based on these considerations, the Board 
finds that the RO did not err in failing to refer this claim 
to the Director of the VA Compensation and Pension Service 
for determination as to an extraschedular evaluation.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the October 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.   
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.   See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  




ORDER

A compensable disability evaluation for bilateral hearing 
loss is denied.  

Prior to June 1, 2003, the appeal for an evaluation in excess 
of 20 percent for a lumbar spine disability is denied; from 
June 1, 2003 through February 8, 2004, an increased 
evaluation to 40 percent for a lumbar spine disability is 
granted, subject to law and regulations governing the 
assignment of an effective date for an award of monetary 
compensation; from May 1, 2004 through May 31, 2005, the 
claim for an evaluation in excess of 20 percent for a lumbar 
spine disability is denied; from June 1, 2005, an increased 
evaluation to 40 percent, but no higher evaluation, is 
granted, subject to law and regulations governing the 
assignment of an effective date for an award of monetary 
compensation; the appeal is granted to this extent only.  




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


